IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                         No. 00-31454



       CRESCENT CITY M DEALERSHIP, L.L.C.,
       doing business as Crescent City Mazda,

                                                           Plaintiff-Appellant,

                                             versus

       MAZDA MOTOR OF AMERICA, INC.,
       doing business as Mazda North American
       Operations,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                          the Eastern District of Louisiana
                            (USDC No. 00-CV-1620-R)
           _______________________________________________________
                                  October 5, 2001

Before REAVLEY, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed for the reasons given by that court in

its order of September 21, 2000.

       AFFIRMED.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.